787 S.W.2d 845 (1990)
Sharon ARENSON, Respondent,
v.
Edward ARENSON, Appellant.
No. 57164.
Missouri Court of Appeals, Eastern District, Division Five.
April 3, 1990.
Edward Arenson, St. Louis, pro se.
Sharon Arenson, Germantown, Tenn., pro se.
DOWD, Presiding Judge.
Appeal dismissed for failure to comply with Rule 84.04.
After an approximately ten year marriage, which produced no children, wife *846 filed a petition for dissolution. The decree was entered on July 6, 1989. Husband then filed this appeal. Upon appeal, both parties represent themselves pro se.
When a party represents itself pro se, the party must still satisfy all the relevant rules of procedure and this court cannot hold a pro se party to a lower standard of performance. Snelling v. Stephenson, 747 S.W.2d 689, 690 (Mo.App. 1988). One of the rules which an appellant must satisfy is Rule 84.04, concerning the contents of appellate briefs. Appellant in this case has completely failed to meet the requirements of this rule. The brief contains no discernible jurisdictional statement, statement of facts, or point relied on. Rule 84.04(a). The appeal is dismissed because of these deficiencies.
Despite procedural defects, this court may consider an appeal ex gratia to prevent manifest injustice, Ferrara v. Wells, 728 S.W.2d 718, 719 (Mo.App.1987), but such review is not appropriate here. Appellant's brief fails to identify wherein and why the lower court erred; it merely points out the end results with which appellant disagrees. Examination of the case would require this court to scour the record on appeal to identify possible errors then research any issue so revealed. That is the duty of the parties, not the function of an appellate court. Draper v. Aronowitz, 695 S.W.2d 923, 924 (Mo.App.1985).
Appeal dismissed.
SIMON, C.J., and JOSEPH J.
SIMEONE, Senior Judge, concur.